y




                                       MANDATE

                                   Court of Appeals
                               First District of Texas
                                    NO. 01-12-00406-CV

     WOODY K. LESIKAR, INDIVIDUALLY AND AS TRUSTEE OF THE WOODY K.
    LESIKAR SPECIAL TRUST AND AS TRUSTEE OF THE WOODROW V. LESIKAR
                         FAMILY TRUST, Appellants

                                              V.

    CAROLYN ANN LESIKAR MOON, INDIVIDUALLY AND AS TRUSTEE OF THE
          CAROLYN ANN LESIKAR MOON SPECIAL TRUST, Appellees

      Appeal from the 334th District Court of Harris County. (Tr. Ct. No. 2008-65920).


TO THE 334TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 4th day of September 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                        This case is an appeal from the final judgment signed by
                the trial court on March 26, 2012. After submitting the case
                on the appellate record and the arguments properly raised by
                the parties, the Court holds that there was reversible error in
                the portion of the trial court’s judgment that rendered summary
                judgment in favor of the appellees on their fraudulent transfer
                claim. Accordingly, the Court reverses this portion of the
                trial court’s judgment. The Court further reverses the portion
                of the judgment disposing of the parties’ attorney’s fee claims.
                        The Court further holds that there was no reversible
                error in the remaining portions of the trial court’s judgment.
                Therefore, the Court affirms the remaining portions of the trial
                court’s judgment.
                     The Court remands the case to the trial court for further
              proceedings on the fraudulent transfer and attorney’s fee
              claims.
                     The Court orders that the appellants, Woody K.
              Lesikar, Individually and as Trustee of the Woody K. Lesikar
              Special Trust and as Trustee of the Woodrow V. Lesikar
              Family Trust, jointly and severally, pay one half of the
              appellate costs. The Court orders that the appellees, Carolyn
              Ann Lesikar Moon, Individually and as Trustee of the Carolyn
              Ann Lesikar Moon Special Trust, jointly and severally, pay
              one half of the appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 4, 2014.

              Panel consists of Justices Bland, Massengale, and Sharp.
              Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT